Citation Nr: 0931255	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-18 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), rated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to February 
1970.  

This matter returns to the Board of Veterans' Appeals (Board) 
originally on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Notably, this claim was previously denied by the Board in 
September 2007 and the Veteran appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  
Subsequently, the Veteran through his representative and the 
Secretary of Veterans Affairs (the parties) submitted a Joint 
Motion for Remand (Joint Motion) requesting that the portion 
of the Board's decision that denied an increased rating for 
PTSD be vacated and remanded.  In a January 2009 Order, the 
Court granted the motion and remanded the case to the Board 
for further appellate review.  The case now returns to the 
Board following the Court Order.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

In the Joint Motion, the Board notes that the parties agreed 
that VA had not provided the required notification for the 
Veteran's increased rating claim for PTSD as required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The parties 
explained that neither the statement of the case nor the June 
2003 and May 2004 relied upon by VA provided notice regarding 
the type of evidence required to establish entitlement to an 
increased evaluation as required by Vazquez.  

The United States Court of Appeals for Veterans Claims 
(Court) held that, at a minimum, a 38 U.S.C. § 5103(a) notice 
for an increased rating claim requires that the Secretary 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

As the parties to the Joint Remand have determined that the 
Veteran has not been provided with adequate notice with 
respect to his increased rating claim, this case must be 
remanded for proper notice in accordance with Vazquez.   

Moreover, the Board notes that the Veteran's most recent PTSD 
examination was conducted in July 2003, which is now over six 
years ago.  As a result of this matter being remanded to 
provide the Veteran with adequate notification with respect 
to his increased rating claim, the examination report will 
unfortunately become even older.  Thus, because governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim, the Veteran should be afforded a current psychiatric 
examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.326 (2008); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate notice 
with respect to his increased rating claim 
for PTSD in accordance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The notice letter must: (1) notify the 
Veteran that to substantiate his increased 
rating claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
Veteran's employment and daily life; (2) 
provide the criteria for Diagnostic Code 
9411 under which the Veteran is rated; (3) 
notify the Veteran that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) provide examples of the 
types of medical and lay evidence that the 
Veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination and 
address his or her findings in the context 
of the Veteran's work history.  The 
examiner should provide an opinion on the 
impact of the Veteran's PTSD on his 
employability.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the Veteran's PTSD consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
If it is not possible to assign a GAF 
score on the basis of the Veteran's 
service-connected PTSD alone, the examiner 
is asked to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected PTSD and any other nonservice-
connected psychiatric disorders which may 
be found.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the disorders, the examiner 
should state this in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  After any additional notification and 
development that the RO deems necessary 
has been accomplished, the Veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



